Citation Nr: 1616734	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  14-29 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent for lumbar arthritis with foraminal stenosis and herniated disc (lumbar spine disability).

2.  Entitlement to an initial rating in excess of 40 percent for left lower extremity radiculopathy associated with a lumbar spine disability.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a dental disability for dental treatment purposes.

4.  Entitlement to service connection for a dental disability for dental treatment purposes.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Veteran represented by:	Michael J. Kelley, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1981 to November 1984.  Among the Veteran's awards is the Army Achievement Medal.

This case comes before the Board of Veterans' Appeals (the Board) from a December 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

The Veteran had a hearing before the undersigned Veterans' Law Judge in April 2016.  A transcript of that proceeding has been associated with the claims file.

During the April 2016 hearing, the Veteran testified that he is unemployable in part due to his service-connected lumbar spine disability.  See Hearing Transcript, pp. 9-11.  When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As the Veteran asserts that he is unemployable due to the disability currently on appeal, the issue of a TDIU is before the Board.

The issue entitlement to service connection for a dental disability for compensation purposes has been raised by the record during the April 2016 hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See Hearing Transcript, p 15 (discussing Veteran's desire for service connection for a dental disability for compensation purposes).  Therefore, the Board does not have jurisdiction over this matter, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to increased initial ratings for a lumbar spine disability, left lower extremity radiculopathy, entitlement to service connection for a dental disability for dental treatment purposes, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The July 2004 rating decision that denied the Veteran's claim of entitlement to service connection for a dental disability for dental treatment purposes was not appealed, nor was new and material evidence received during the appeal period.

2.  The evidence received since the July 2004 rating decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a dental disability for dental treatment purposes.




CONCLUSIONS OF LAW

1.  The July 2004 rating decision that denied the Veteran's claim of entitlement to service connection for dental treatment purposes is final.  38 U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).

2.  New and material evidence has been received; thus, the claim of entitlement to service connection for dental treatment purposes is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  As discussed in more detail below, sufficient evidence is of record to grant the petition to reopen the Veteran's claim of entitlement to service connection for a dental disability for dental treatment purposes.  Thus, any errors in complying with the notice or assistance requirements with respect to that matter are moot.

Petition to Reopen

In December 2003, the Veteran filed a claim for service connection for a dental disability for dental treatment purposes.  A July 2004 rating decision denied his claim, on the grounds that although the Veteran had dental treatment during active duty service, none of his treatment was the result of trauma.  The Veteran did not file a Notice of Disagreement (NOD) or submit new and material evidence within the appeal period.  He also did not assert there was clear and unmistakable error and the decision became final.  38 U.S.C.A. § 4005 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).

Applicable law provides that a claim which is the subject of a prior final decision may be reopened upon presentation of new and material evidence.  See 38 C.F.R. § 3.156 (2015).

The Veteran filed a petition to reopen his claim for a dental disability for dental treatment purposes in May 2010.  A December 2011 rating decision denied the Veteran's claim on the merits, finding that although the Veteran received treatment for his teeth during service, there was no evidence of dental trauma or any injuries that could have resulted in the recorded treatment.  The Veteran appealed the decision.

The Board is required to address new and material claims in the first instance.  The Board has the jurisdiction to address a new and material issue and to reach the underlying de novo claims.  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.  Any decision that the AOJ may have made with regard to a new and material claim is irrelevant.  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) (holding that the statutes make clear that the Board has jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board).  Thus, the Board will proceed in the following decision to adjudicate this new and material issue in the first instance.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  Additionally, the Federal Circuit has noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

A new theory of causation for the same disease or injury that was the subject of a previously denied claim is not a new claim and is instead a claim to reopen.  See Boggs v. Peake, 520 F.3d 1330, 1335 (Fed. Cir. 2008).  Therefore, new and material evidence is still required to reopen the claim in such instances.  See Roebuck v. Nicholson, 20 Vet. App. 307 (2007).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273, 284 (1996).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the July 2004 rating decision included the Veteran's claim and service treatment records.  The claim was denied based on a finding that although the Veteran had dental treatment during active duty service, none of his treatment was the result of trauma.

Since the July 2004 rating decision, evidence added to the record includes a transcript of the Veteran's April 2016 videoconference hearing, during which he testified that he experienced dental trauma as the result of boxing and that he received treatment for that trauma during service.  See Hearing Transcript, pp. 13-16.  

This evidence is new, as it was received by VA after the issuance of the July 2004 rating decision and could not have been considered by prior decision makers.  Moreover, it is material, as it addresses elements found lacking in the prior rating decision, specifically the nature and purpose of the Veteran's in-service dental treatment.  

As new and material evidence has been received, reopening of the previously denied claim of entitlement to service connection for a dental disability for dental treatment purposes is warranted.  38 U.S.C.A. §5108 (West 2014); 38 C.F.R. § 3.156 (2015).


ORDER

New and material evidence having been received, reopening of the previously denied claim of entitlement to service connection for a dental disability for dental treatment purposes is warranted; to this extent only, the appeal is granted.


REMAND

Preliminarily, there appear to be several pieces of returned mail in the electronic record, as recent as April 2016.  The address to which this correspondence was sent does not match the address that the Board has on record for the Veteran.  Thus, the AOJ should contact the Veteran and ensure that his current address is reflected in the AOJ's records.

On his August 2014 VA Form 9, the Veteran stated that VA never reviewed medical evidence submitted by the Veteran, failed to assist him in developing his claims, failed to consider evidence in the claims file, and did not properly consider evidence submitted by the Veteran.  The Veteran provided no specific details regarding these allegations.  However, for the reasons discussed below, the Board is remanding the Veteran's claims for additional development.  

There is pertinent evidence absent from the claims file.  The July 2014 Statement of the Case listed among the evidence considered VA medical records from the Boston VA Medical Center for the period of August 2005 through July 2014; these records were briefly discussed in the SOC.  However, these records were not associated with the electronic record.  Moreover, the Veteran testified that he received treatment at the Boston VA Medical Center for orthopedic care, every six months and that he had two upcoming appointments scheduled.  See Hearing Transcript, pp. 2-3.  There are also private medical records from the Boston Medical Center; however, the most recent records on file from that provider are dated in 2010.  On remand, the AOJ should make reasonable attempts to obtain any outstanding records of private treatment the Veteran has received for his claimed disabilities, as well as any outstanding VA medical records, to include records for the period of August 2005 through July 2014.  

With respect to the Veteran's lumbar spine and radiculopathy disabilities, the Veteran was last afforded a VA examination in July 2014.  During the April 2016 hearing, the Veteran testified that his disabilities had worsened since that time, stating that his ability to walk had decreased and the use of a wheelchair was being considered.  See Hearing Transcript, pp. 7, 18.  Moreover, the Veteran asserted that he experienced symptoms of radiculopathy in his right lower extremity, though objective medical evidence including the November 2011 and July 2014 VA examination reports has not shown radiculopathy in that extremity.  See Hearing Transcript, pg. 7.  Given the allegation of worsening, the Veteran should be provided a contemporaneous VA examination of his lumbar spine and radiculopathy disabilities.  On examination the clinician should address the Veteran's reports of radiculopathy in his right lower extremity and conduct any indicated testing necessary to determine the existence and severity of his claimed neurological symptoms.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As the Veteran asserts that he is unable to maintain substantially gainful employment due to the disability currently on appeal, the issue of a TDIU has been raised and is before the Board.  This aspect of the claim must be developed.

Turning to the Veteran's claim for a dental disability for dental treatment purposes, during the April 2016 hearing, the Veteran indicated he was also seeking service connection for a dental disability for compensation purposes.  See Hearing Transcript, pp. 15-16.  To date, the AOJ has not adjudicated a claim for service connection for a dental disability for compensation purposes and it has been referred to the AOJ for appropriate action.  The Veteran's claim for compensation purposes could determine the outcome of the treatment claim; therefore, the two claims are inextricably intertwined and the claim on appeal must be remanded to await disposition of the claim for dental compensation.  See Mays v. Brown, 5 Vet. App. 302, 306 (1993).

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  Expedited handling is requested.)

1.  Contact the Veteran and verify his present address.  Once this is accomplished, provide the Veteran VCAA notice of how to substantiate a claim for TDIU, as well as a VA Form 21-8940.

2.  Request that the Veteran provide or authorize the release of any medical records, not already of record, pertaining to treatment for his claimed disabilities, to include from the Boston Medical Center.  After obtaining authorization from the Veteran, request copies of any outstanding treatment records from any treatment provider identified by the Veteran.  If VA is unable to obtain such records, the Veteran should be accorded the opportunity to furnish such records directly to VA.  All records received should be associated with the claims file.

3.  Obtain all outstanding VA treatment and evaluation records relating to the Veteran's claimed disabilities, to include from the Manchester VA Medical Center, the Boston VA Medical Center, and the Jamaica Plain Campus.  

*All records received should be associated with the electronic claims file.*

4.  When the above actions have been accomplished, to the extent possible, afford the Veteran an examination by an appropriate examiner, to determine the current nature and severity of his lumbar spine and radiculopathy disabilities.  

The examiner should review the Veteran's claims file in conjunction with the examination.  Any indicated studies or diagnostic tests should be performed.  The examiner should report the range of motion in degrees and comment on the presence and extent of any painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  If such is not possible, the examiner should explain why. 

The examiner should indicate whether the Veteran has Intervertebral Disc Syndrome which results in incapacitating episodes (i.e., episodes in which his adverse symptomatology required bed rest ordered by a physician).  If so, the examiner should comment on the duration and frequency of such incapacitating episodes.

The examiner should also note whether there are any objective neurological abnormalities associated with the service-connected lumbar spine disability, including any bladder or bowel difficulties.  In so doing, the examiner should also address the Veteran's competent reports of experiencing numbness and tingling in his right lower extremity, and perform any testing necessary to objectively verify these reports.

The examiner is also requested provide information concerning any functional impairment resulting from the Veteran's service-connected lumbar arthritis with foraminal stenosis and herniated disc and left lower extremity radiculopathy.  When addressing the Veteran's functional impairment, the examiner should not consider the effects of age or any nonservice-connected disabilities.  The examiner must provide opinions as to the functional impairments caused by the Veteran's service-connected disabilities on his ability to perform sedentary and physical tasks, consistent with his education and occupational experience, irrespective of age and any nonservice-connected disorders.

5.  Following completion of the foregoing, the AOJ must review the clinician's report and ensure that the above requested development actions have been conducted and completed in full, and perform any development necessary for the adjudication of the Veteran's TDIU claim.  If any development is incomplete, appropriate corrective action will be implemented.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  Thereafter, complete any other development deemed necessary and then readjudicate the Veteran's claims.  If a complete grant of the benefit requested is not awarded, issue a SSOC to the Veteran and his representative, and provide them an opportunity to respond before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


